NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 10, 2011
                                   Decided March 10, 2011

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10‐2551

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Illinois.

       v.                                            No. 3:09CR30063‐003‐DRH

STEVEN H. MADDEN,                                    David R. Herndon,
     Defendant‐Appellant.                            Chief Judge.

                                          O R D E R

        Steven Madden pleaded guilty to a drug conspiracy, see 21 U.S.C. §§ 841(a)(1), 846,
and was sentenced to 96 months’ imprisonment. He appeals, but his lawyer has moved to
withdraw, explaining that his review of the record failed to turn up any nonfrivolous issues
to raise to this court. See Anders v. California, 386 U.S. 738 (1967). In the facially adequate
brief accompanying his motion to withdraw, Madden’s lawyer properly steers clear of any
discussion of the voluntariness of his client’s guilty plea because, he informs us, Madden
does not wish to withdraw the plea. See United States v. Knox, 287 F.3d 667, 671 (7th Cir.
2002). Instead the lawyer identifies one potentially meritorious issue—whether Madden’s
sentence is reasonable. Madden did not respond to his lawyer’s motion to withdraw. See
CIR. R. 51(b). Our review, then, is confined to the reasonableness of Madden’s sentence. See
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).
No. 10‐2551                                                                                Page 2

       During the last half of 2008, Madden was involved in a conspiracy to manufacture
methamphetamine for sale in southern Illinois. Madden was responsible for cooking the
product. He also was responsible for obtaining some necessary ingredients, including
purchasing pseudoephedrine pills from pharmacies as far away as Kentucky and Missouri
and stealing anhydrous ammonia from nearby farms. The leader of the conspiracy referred
to Madden as his “sidekick” and his “right‐hand man.” Throughout this time Madden was
serving a term of supervised release stemming from a conviction for manufacturing and
possessing counterfeit currency. See 18 U.S.C. §§ 471‐72. In December 2008 Madden was
arrested for violating the conditions of his release, including, among other things, testing
positive for methamphetamine. The officers who were tasked with taking Madden into
custody noticed drug paraphernalia lying about his home; after obtaining Madden’s
consent to search, they uncovered a methamphetamine laboratory.

        At sentencing Madden stipulated that he is responsible for 207.8 grams of
methamphetamine, which produced a base offense level of 28. See U.S.S.G. § 2D1.1(a)(5),
(c)(6). After subtracting 3 levels for acceptance of responsibility, see id. § 3E1.1, the district
court determined that Madden’s total offense level of 25 and criminal‐history category of IV
yielded an imprisonment range of 84 to 105 months. Madden asked the court for a below‐
guidelines sentence; he argued that he played an insignificant role in the conspiracy, he
insisted that his past crimes mostly consisted of bar fights and other petty offenses, and he
pointed out that he suffers poor health. He also wanted the court to take into consideration
the fact that he already had served 8 months’ imprisonment for violating the conditions of
his supervised release. The district court listened carefully to Madden’s arguments but, in
the end, sentenced him to a within‐guidelines term of 96 months.

       We agree with counsel that any challenge to the reasonableness of Madden’s
sentence would be frivolous. The district court correctly calculated Madden’s guidelines
range based on his stipulation that he is responsible for over 200 grams of
methamphetamine and his undisputed criminal history. We would presume that a sentence
within the properly calculated guidelines range is reasonable. Rita v. United States, 551 U.S.
338, 347 (2007); United States v. Vallar, Nos. 07‐3641, 08‐1361, 08‐3888, & 09‐3484, 2011 WL
488877, at *3 (7th Cir. Feb. 14, 2011).

        Given the district court’s thoughtful application of the sentencing factors, see 18
U.S.C. § 3553(a), we don’t see how Madden could overcome our presumption of
reasonableness. The court explained that methamphetamine is “a particularly dangerous
drug” that does grave harm to southern Illinois’s communities. The methamphetamine
conspiracy that Madden got caught up in was “pretty substantial,” the court continued, and
his role was not insignificant. As for Madden’s criminal history, the court concluded that, at
No. 10‐2551                                                                                Page 3

the very least, the extent of his record showed that he “has a difficult time living by the
rules of law.” And the court was skeptical of Madden’s argument that his chronic health
conditions meant that his criminal ways were a thing of the past. Finally, to the extent that
Madden was asking the court to take into consideration the 8 months’ imprisonment he
already had served for violating the terms of his supervised release, see United States v.
Gibbs, 626 F.3d 344, 350 (6th Cir. 2010) (permitting a sentencing court to consider a
“discharged sentence in weighing the § 3553 factors”), the court declined to do so, reasoning
that the discharged term of imprisonment punished distinct conduct—namely Madden’s
using methamphetamine rather than his conspiring to manufacture and distribute the drug,
not to mention other, unrelated violations of the conditions of his release. In light of all this,
the court concluded that a sentence in the middle of the guidelines range was necessary to
reflect the seriousness of the offense, to afford adequate deterrence, and to protect the
public. We would be hard‐pressed to find anything unreasonable about that determination.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.